WORTHEN, Justice.
I concur in the opinion of Mr. Justice WADE. By the divorce decree it was provided that if the home were sold, the net proceeds were to be divided equally between plaintiff and defendant. The decree was silent as to how purchase money payments on the home should be met. It is admitted; that plaintiff had met all home payments subsequent to the entry of the decree and prior to his notification that he would not continue with the payments.
Since plaintiff will receive one-half of the net proceeds in case of a sale of the property, it would seem, in the absence of an agreement between the parties, that *335plaintiff should be held responsible for one-half of the amount of the monthly payments. His refusal to continue with the payments would constitute a change to the extent that the obligations of defendant are increased if she is to continue to enjoy the home for herself and the children.